Citation Nr: 9915889	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-10 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $14,184.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the veteran's 
request for waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $14,184.  The veteran filed a timely notice of 
disagreement.  The Committee confirmed and continued the 
denial of the waiver on reconsideration in June 1998, at 
which time the appellant was issued a statement of the case.  
The veteran filed a timely substantive appeal in July 1998.


REMAND

In the instant case, a review of the evidentiary record also 
reveals that the veteran has expressed a desire for a hearing 
before a Member of the Board at the local VARO (hereinafter 
'Travel Board hearing').  Indeed, prior to the transfer of 
this appeal to the Board, the veteran confirmed the same in 
copies of his VA Form 9 and statements that he sent to 
Congressman Richard H. Baker's office.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. § 20.704(a) (1998).  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


